Per Curiam.
Application for a permit to erect a one-story brick building as a warehouse on lots 19 and 19%, block 158, city map of Bayonne, was made by relator and refused by the building inspector on the ground that protests had been filed against the issuance thereof pursuant to the provisions of section 1 of the amendment to the building code. After such refusal an appeal was taken to the city commissioners under the terms of the building code upon the ground that there were protests against the issuance of the permit.
All the questions raised here by respondents were raised and disposed of by this court adversely to them in Songer Realty Corp. v. Axford et al., 5 N. J. Mis. R. 220.
Relator is therefore entitled to a peremptory writ of • mandamus.